EXHIBIT 10.1 AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT This Amendment No. 1 to the Employment Agreement (this "Amendment"), dated and effective as of July 24, 2015, is made by and among General Employment Enterprises Inc., an Illinois corporation (the "Company"), and Andrew J. Norstrud, an individual whose address is 15837 Trackside Drive, Odessa, Florida 33556 (the "Executive"). Any capitalized term not defined herein shall have the meaning for such term specified in the Employment Agreement (as defined below). WHEREAS , the Executive and the Company entered into an Employment Agreement dated as of March 29, 2013 (the "Employment Agreement"); and WHEREAS, the Company and the Executive wish to amend the Employment Agreement on the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the foregoing and for other consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Section 4 of the Employment Agreement is hereby amended in its entirety to read as follows: "4.
